Citation Nr: 1822955	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  15-32 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a nervous condition, diagnosed as anxiety reaction.

2.  Entitlement to service connection for an aquired psychiatric disorder other than a nervous condition, to include depression and PTSD.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an initial disability rating in excess of 10 percent for residuals of prostate cancer.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  

ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2015 and September 2015 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Veteran appealed the portion of the April 2015 rating decision that denied service connection for bilateral hearing loss, tinnitus, and entitlement to a TDIU.  The Veteran appealed the portion of the September 2015 rating decision than increased the rating for residuals of prostate cancer to 10 percent, but not higher, effective May 23, 2015, and denied service connection for anxiety reaction on the basis that the evidence submitted was not new and material.  

Although the Veteran's current appeal seeks to reopen his claim of entitlement to service connection for an anxiety reaction, the Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), and consider service connection for an acquired psychiatric disorder after reopening the previously disallowed claim below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a psychiatric disorder, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  In a May 1973 rating decision, the RO denied service connection for a nervous disorder, diagnosed as anxiety reaction.  The Veteran did not perfect an appeal of this decision.

2.  Evidence submitted since the May 1973 rating decision includes evidence that relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a psychiatric disorder manifested by nervousness and anxiety, is neither cumulative nor redundant of the evidence of record at the time of the prior final denial of this claim, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's residuals of prostate cancer have not been shown to be manifested by obstructed voiding, urinary leakage, daytime voiding intervals in excess of three hours, or awakening to void more than two times per night.  


CONCLUSIONS OF LAW

1.  The May 1973 rating decision denying service connection for a nervous disorder, diagnosed as anxiety reaction, is final. 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2017).

2.  New and material evidence has been received to warrant reopening of the claim of entitlement to service connection for a nervous disorder, and the claim is reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).

3.  The criteria for a disability rating in excess of 10 percent for residuals of prostate cancer have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C. § 5108 (2012).

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2017).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement.  Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

In a May 1973 rating decision, the RO denied service connection for a nervous disorder, diagnosed as anxiety reaction, because the Veteran's service treatment records were silent for complaints or treatment of a nervous condition, and the Veteran had not claimed, nor had the evidence shown, a nervous condition until nearly six years after separation from service.  The Veteran failed to perfect his appeal after the issuance of the Statement of the Case in August 1973.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.  

Evidence of record at the time of the May 1973 decision includes the March 1973 claim, a report of VA examination conducted in April 1973, the July 1973 Notice of Disagreement, and the Veteran' service treatment records.  The April 1973 VA examination shows the Veteran's reports of suffering from nervous symptoms, including that he suffered from nervousness in Vietnam.  The examiner diagnosed the Veteran with anxiety reaction with phobic manifestations.  In his notice of disagreement, the Veteran reported that he did not have a nervous condition prior to his service in the Army.  His difficulties had reportedly started with his service in Vietnam.  

Evidence submitted after the 1973 decision includes, in pertinent part, 1) the Veteran's May 2015 claim for service connection for anxiety reaction; 2) a November 2014 letter from Dr. CQ; and 3) a VA examination conducted in March 2015. 

Though the 2015 VA examination shows no psychiatric diagnosis, the November 2014 letter from Dr. CQ shows diagnoses of generalized anxiety disorder, major depression, and PTSD.  The letter indicated that the Veteran presented with nervousness and anxiety and that he was in comprehensive psychiatric and psychological therapy with poor improvement.  The VA examination did not reflect consideration of any records of psychiatric treatment and appears to have been based, in part, on the Veteran's relative lack of psychiatric treatment.  

The Board finds that new and material evidence has been presented.  The evidence is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of a psychiatric disorder manifested by anxiety and nervousness that has been suggested to be related to the Veteran' service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including obtaining outstanding records of psychiatric treatment, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for the reasons stated reasons, the Veteran's claim is reopened.  As discussed in further detail below, the reopened claim is remanded.  

III.  Increased Rating

The Board will clarify the appeal period being addressed herein for the Veteran's claim of entitlement to an increased rating for residuals of prostate cancer.  Service connection was initially granted for residuals of prostate cancer in an April 2015 rating decision.  The RO assigned a noncompensable evaluation, effective December 5, 2014.  The Veteran did not appeal this decision - rather, in May 2015, he submitted a claim for an increased rating.  The Board will not construe the May 2015 claim as a notice of disagreement because it does not express dissatisfaction or disagreement with the April 2015 rating decision or a desire to contest the result.  38 C.F.R. § 20.201 (2017).  Thus, the current appeal originated from the Veteran's May 2015 claim for an increased rating.  Since May 23, 2015 when the Veteran submitted his claim for an increase, he has been in receipt of a 10 percent rating for the residuals of his prostate cancer.  The Board will consider whether an increased rating is warranted from an appeal originating on that date.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2017). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Residual complications of the Veteran's prostate cancer have been evaluated under DC 7528.  Under that code, which evaluates malignant neoplasms of the genitourinary system, the rater is to rate the residuals complications as voiding dysfunction or renal dysfunction, whichever is predominant, if there has been no local reoccurrence or metastasis.  As discussed further below, no renal dysfunction is found.  

There are three compensable forms of voiding dysfunction: urine leakage, urinary frequency, and obstructed voiding.  38 C.F.R. § 4.115a (2017).

Evaluations of urine leakage range from 20 percent to 60 percent; every rating requires the wearing of absorbent materials or the use of an appliance. Id.  A 20 percent rating requires the wearing of absorbent materials which must be changed less than twice a day, a 40 percent rating requires the wearing of absorbent materials which must be changed two to four times per day, and a 60 percent rating requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day. Id. 

Evaluations of urinary frequency range from 10 percent to 40 percent: a 10 percent rating requires a daytime voiding interval between two and three hours or awakening to void two times per night, a 20 percent rating requires a daytime voiding interval between one and two hours or awakening to void three to four times per night, and a 40 percent rating requires a daytime voiding interval of less than one hour or awakening to void five or more times per night. Id. 

For a rating based on obstructed voiding, a 0 percent rating requires obstructive symptomatology with or without stricture disease requiring periodic dilatation 1 to 2 times per year.  A 10 percent rating requires marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following: (1) post void residuals greater than 150 cc; (2) uroflowmetry; markedly diminished flow rate (less than 10 cc/second); (3) Recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring period dilation every two to three months.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating. Id. 

Prior to the initial appeal period, the Veteran presented for a VA examination in February 2015.  At that time, no voiding or renal dysfunction was found.  The only complication identified was erectile dysfunction, for which service connection has already been established.  

During the initial appeal, the Veteran presented for a VA examination in August 2015.  At this examination, however, the examiner found voiding dysfunction that manifested as increased urinary frequency.  Daytime voiding intervals were between two and three hours.  Further, the Veteran would need to awaken to void two times per night.  The Veteran did not have urinary leakage or obstructed voiding.  

The Board has reviewed all the evidence of record.  However, the VA examinations are the sole source of evidence that provide insight into the severity of the residuals of the Veteran's prostate cancer.  Based on this review, the Board finds that a rating in excess of 10 percent is not warranted.  

The evidence prior to the appeal period shows no evidence of voiding or renal dysfunction.  No renal dysfunction was found in the August 2015 VA examination.  The Veteran did have urinary frequency.  However, an increased 20 percent rating requires a daytime voiding interval between one and two hours or awakening to void three to four times per night.  The Veteran's daytime intervals were between two and three hours, and he would awaken two times per night for voiding.  These intervals approximate a 10 percent rating.  Further, the VA examination showed no evidence of obstructed voiding or urinary leakage.  Thus, the codes used for evaluating such symptomatology are not for application.  

In summary, service-connected residuals of prostate cancer do not include renal dysfunction.  Further, for the entire appeal period, the preponderance of the evidence shows that the Veteran did not have voiding dysfunction that would approximate a rating in excess of 10 percent.  All potentially applicable diagnostic codes have been considered, and there is no basis on which to assign an evaluation in excess of 10 percent for residuals of prostate cancer. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  There is no reasonable doubt to resolve in this matter. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence received, the claim of entitlement to service connection for a nervous condition with anxiety reaction is reopened.  

Entitlement to a disability rating in excess of 10 percent for residuals of prostate cancer is denied.  


REMAND

For the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, remand is required to obtain outstanding records of private treatment.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making reasonable efforts to obtain relevant private medical records. 38 C.F.R. § 3.159 (c)(1) (2017).  In a November 2014 letter from Dr. CQ, the doctor noted that the Veteran had generalized anxiety disorder, major depression disease, and PTSD, explaining that he Veteran was in comprehensive psychiatric and psychological therapy with poor improvement.  In a March 2015 VA examination for PTSD, the examiner indicated that the Veteran had been seen by a private physician who had prescribed Paxil and Ambien for sleep during the last few years, explaining that the Veteran had not sought psychiatric treatment post-service until recently.  VA has not received any records of psychiatric treatment, however.  In deciding this claim, such records would be highly relevant, and the Board finds that remand is required to obtain such records.  

Next, a March 2015 VA examination was conducted that showed no psychiatric diagnosis that conformed to DSM diagnostic criteria.  The examiner cited to a review of the November 2014 private letter that diagnosed PTSD, depression, and anxiety, but the examination did not note any records of comprehensive psychiatric treatment.  An addendum opinion should be obtained to address any newly obtained evidence.  

Next, remand is required to obtain outstanding records of treatment for the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  During a March 2015 VA examination conducted for these conditions, the Veteran reported that he submitted a copy of an audiological evaluation completed in 2004 by Dr. CH.  The examiner indicated that these testing results were not found within the Veteran's record.  The Board has reviewed the electronic record and notes that there is no audiological examination of record that was conducted in 2004.  As this outstanding record is relevant to the Veteran's claims, remand is required to obtain the audiological evaluation.  

Because a decision on the remanded claims could affect the outcome of the TDIU claim, the claims are inextricably intertwined, and remand is required.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue).  


	(CONTINUED ON NEXT PAGE)



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. 

Specifically, attempt to obtain records of psychiatric treatment through private sources and a copy of a 2004 audiological evaluation from Dr. Charles Harney.

Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, including outstanding records of psychiatric treatment, arrange for the same VA examiner who provided the March 2015 VA examination to provide an addendum opinion regarding the nature and etiology of any diagnosed psychiatric disorder.  If a new examination is deemed necessary, make all necessary arrangements to provide an examination.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner is asked to review all newly received evidence, if any, and determine whether the new evidence alters his prior determination in March 2015.  

4.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


